Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 8-12 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krieger (2008/0102418) in view of Leiberich (4,373,699) in view of Angerer et al. (2013/0289760).
Krieger teaches a dental instrument comprising a fluid driven handpiece 10 in fluid communication with a valve 54 (see abstract regarding fluid driven), a source of fluid in fluid communication with the valve 54 (par. 23), a controller 59 in electrical communication with the valve 54, a second sensor 52 in communication with the controller (the sensor being the rheostat), the second sensor being configured to cause the valve to move between a first position in which fluid cannot flow from the source of fluid to the handpiece and a second position in which fluid flows from the source of fluid to the handpiece thereby driving the handpiece (pars. 15, 27, 30), wherein the second sensor is controlled by a shoe and the second sensor is a resistor (see fig. 2, par. 15, such that a rheostat is a resistor). Krieger teaches the invention as substantially claimed and discussed above, however, does not specifically teach a sensor positioned on the handpiece, wherein the sensor is configured to cause the valve to move between the first position in which fluid cannot flow form the source of fluid to the handpiece and the second position in which fluid flows form the source of fluid to the handpiece thereby driving the handpiece and wherein the second sensor is attached to a cover for slipping over a shoe and the second sensor comprises a pressure sensitive resistor.
Leiberich teaches a dental instrument (col. 2, ll. 1-2) in fluid communication with a valve, a source of fluid 14 in fluid communication with the valve and a controller in electrical communication with the valve and a sensor 18 positioned on the handpiece, wherein the sensor is configured to cause the valve to move between a first position in which fluid cannot flow from the source of fluid to the handpiece and a second position in which fluid flows form the source of fluid to the handpiece and a second sensor 20 in communication with the controller (col. 2, ll. 9-18, 55-68, col. 3, ll. 8-20, 49-63, col. 4, ll. 1-5, the controller being the voltage), the second sensor being configured to cause the valve to move between the first position in which fluid cannot flow from the source of fluid to the handpiece and the second position in which fluid flows from the source of fluid to the handpiece (col. 2, ll. 9-18, 55-68, col. 3, ll. 8-20, 49-63, col. 4-, ll. 1-5) and wherein the second sensor is configured to be operated by a shoe. It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the single sensor by Krieger with the two sensors of Leiberich in order to provide the user with the options of controlling the dental instrument with both the foot and hand as desired.  Krieger/Leiberich teaches the invention as substantially claimed and discussed above, however, does not specifically teach the second sensor is attached to a cover for slipping over a shoe and the second sensor comprises a pressure sensitive resistor.
Angerer teaches an instrument comprising a second sensor 4 in communication with a controller 5, the second sensor configured to control the instrument (see abstract, pars. 7, 14) wherein the second sensor is attached to a cover for slipping over a shoe (par. 7, see fig. 5) and wherein the second sensor comprises a pressure sensitive resistor (par. 16). It would have been obvious to one having ordinary skill in the art to modify the resistor and foot pedal taught by Krieger/Leiberich with the specific resistor in a cover to slip over a shoe of the user to control the instrument in order to allow the user to freely move around and control the instrument, such as switch from side to side of the patient (see par. 3). 
With respect to claim 2, Krieger teaches the invention as substantially claimed
and discussed above including the flow through the valve controlling the speed of the
handpiece (see abstract, pars. 10-11, 15, 27 regarding the variable speed being
controlled by the valve), however, does not specifically teach the sensor is configured to
cause the valve to move between one or more additional positions intermediate the first
position and the second position such that the fluid flows at different speeds thereby driving the handpiece at different speeds. However, the sensor of Krieger would obviously cause the valve to move to additional positions between the first and second position in order to control the speed of the instrument as taught. It is noted that the valve controls the flow of air to the drive means of the instrument which controls the speed of the instrument (i.e. the variable speed controller including the valve). Krieger teaches in paragraph 10 that by opening and closing the valve, the speed of the drive can be changed and in paragraph 11 setting an upper and lower speed limit so that the tool will stay within the desired range, therefore, Krieger obviously teaches operating the instrument at different speeds, which requires the valve to deliver different amounts of air to the drive means. Krieger further teaches in par. 23, that an electrically controlled valve controls the speed of the fluid driven turbine and in par. 27 that the valve controls the flow of fluid to the fluid driven turbine. Therefore, the first position is taught by Krieger as not delivering any fluid to the handpiece and therefore the handpiece being off and the second position which would be the set upper speed limit and the valve would obviously has different positions between the first and second positions in which different amounts of fluid are deliver to the fluid driven turbine to control the speed within the set working range, such as between the lower end of the set speed limit and the upper end of the set speed limit.
This is further evidence by Leiberich which teaches the sensor is configured to cause the valve to move between one or more additional positions intermediate the first position and the second position such that the fluid flows at different speeds (see abstract, “Flow is variable over the range of 0 to maximum flow and varies linearly with the voltage applied to the solenoid coil’, col. 3, Il. 8-57). It is noted that the valve of Krieger would function the same to allow a variable flow of fluid as discussed above in detail.  
With respect to claim 4, Krieger teaches the invention as substantially claimed
and discussed above, however, does not specifically teach the valve is a metering valve
in fluid communication with the fluid driven handpiece, the sensor being configured to
cause the metering valve to move to the one or more additional positions. However, as discussed above in detail with respect to claim 2, the valve of Krieger is obviously a metering valve (see detailed discussion above regarding the valve having several positions).
With respect to claim 8, Krieger further teaches wherein the second sensor is in wireless communication with the controller (see abstract, par. 15, 27, 30).
With respect to claims 9-12 and 30, Krieger/Leiberich teaches the invention as substantially claimed and discussed above including the second sensor comprises a wireless device in electrical communication with a transmitter (par. 27), however, does not specifically teach the wireless communication is encrypted, the cover is dimensioned to be secured to a toe of a shoe, the cover is dimensioned to be secured to a heel of a shoe and the second sensor comprises a wireless device that comprises a pressure sensor in electrical communication with a transmitter and the second sensor comprise a vibratory feedback device for indicating activation of the sensor by a user.
Angerer teaches with respect to claim 9, wherein the wireless communication is encrypted (par. 50) with respect to claim 10, wherein the cover is dimensioned to be secured to a toe of a shoe (see fig. 5), with respect to claim 11, wherein the cover is dimensioned to be secured to a heel of a shoe (see fig. 5) and with respect to claim 12, wherein the second sensor 4 comprises a wireless device 10 that comprises a pressure sensor in electrical communication with a transmitter 12 (see abstract, pars. 16, 41-42, see 112 rejection regarding the pressure sensor being the same as that of the independent claim) and with respect to claim 30, the second sensor comprises a vibratory feedback device for indicating activation of the sensor by a user (par. 12). It would have been obvious to one having ordinary skill in the art to modify the resistor and foot pedal and to provide the wireless communication to be encrypted as taught by Krieger/Leiberich with the specific resistor in a cover to slip over a shoe of the user to control the instrument in order to allow the user to freely move around and control the instrument, such as switch from side to side of the patient (see par. 3), in order to ensure that only assigned control parts and establish a communication with the control and to provide the user with a tactile indication that the signal was received.
With respect to claim 31, Krieger teaches the second sensor comprises logic to prevent actuation of the valve when the second sensor is turned off (see par. 29, such that when the sensor is turned off, i.e. no pressure is applied, the tool is turned off, therefore, the valve is not actuated since the actuation of the valve is what drive the instrument). 


Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krieger (2008/0102418) in view of Leiberich (4,373,699) in view of Angerer et al. (2013/0289760) as applied to claim 1 above, and further in view of Mangelberger et al. (2017/0100015).
Krieger/Leiberich/Angerer teaches the invention as substantially claimed and discussed above including Krieger teaching a supply line 30 and an electrical line 34 positioned within the fluid driven handpiece and the lines being connected to external sources (see fig. 1A), however, does not specifically teach an umbilical configured to receive one or more supply lines and one or more electrical wires, the umbilical selectively attachable to a distal end of the fluid driven handpiece, wherein the one or more supply lines and one or more electrical wires of the fluid driven handpiece are selectively attachable to the one or more supply lines and one or more electrical wire of the umbilical, the one or more electrical wires of the fluid driven handpiece are selectively attachable to the one or more electrical wires of the umbilical via stationary contact pads on a distal face of the fluid driven handpiece and contact bumps on a proximal face of the umbilical, the one or more electrical wires of the fluid driven handpiece are selectively attachable to the one or more electrical wires of the umbilical via a transmitter coil of the fluid driven handpiece and a receiver coil of the umbilical.
Mangelberger teaches with respect to claim 5, a dental instrument comprising one or more supply lines (par. 40) and one or more electrical lines (par. 37) positioned within the handpiece, an umbilical 3 configured to receive  one or more supply lines and one or more electrical wires, the umbilical selectively attachable to a distal end of the handpiece (see fig. 1, pars. 36-37 regarding electrical contacts, which includes wires and attaching the umbilical to the handpiece, par. 40 regarding the connection of a fluid source). Mangelberger further teaches with respect to claim 6, the one or more electrical wires of the fluid driven handpiece are selectively attachable to the one or more electrical wires of the umbilical via stationary contact pads 14 on a distal face of the handpiece and contact bumps 15 on a proximal face of the umbilical (par. 37) and with respect to claim 7, wherein the one or more electrical wires of the handpiece are selectively attachable to the one or more electrical wires of the umbilical via a transmitter coil of the handpiece and a receiver coil of the umbilical (par. 7, 15, 23, 34, claim 3, such that the coils transmit and receive energy, one is a transmitter and one is a receiver). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Krieger/Leiberich/Angerer with the umbilical as discussed above in detail and taught by Mangelberger in order to quickly and easily attach power and fluid sources to the handpiece.  

Claim(s) 13-15, 17, 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krieger (2008/0102418) in view of Angerer et al. (2013/0289760).
Krieger teaches a dental instrument comprising a fluid driven handpiece 10 in fluid communication with a valve 54 (par. 23), a source of fluid in fluid communication with the valve (par. 23), a controller 59 in electrical communication with the valve 54 and a sensor 52 (the rheostat being the sensor), wherein the sensor comprises a wireless device (pars. 15, 27, 30, fig. 2), wherein the sensor is configured to cause the valve to move between a first position in which fluid cannot flow from the source of fluid to the handpiece and a second position in which fluid flows form the source of fluid to the handpiece thereby driving the handpiece (pars. 15, 27, 30). Krieger teaches the invention as substantially claimed and discussed above, however, does not specifically teach the sensor is attached to a cover for slipping over a shoe and the sensor comprises a vibratory feedback device for indicated activation of the sensor by a user.
Angerer teaches an instrument comprising a sensor 4 in communication with a controller 5, the second sensor configured to control the instrument (see abstract, pars. 7, 14) wherein the sensor is attached to a cover for slipping over a shoe (par. 7, see fig. 5) and wherein the sensor comprises a vibratory feedback device for indicating activation of the sensor by a user (par. 12). It would have been obvious to one having ordinary skill in the art to modify the sensor and foot pedal taught by Krieger with the a cover to slip over a shoe of the user to control the instrument in order to allow the user to freely move around and control the instrument, such as switch from side to side of the patient (see par. 3) and with the feedback device in order to provide the user with a tactile indication that the signal was received.
With respect to claim 14, Krieger teaches the invention as substantially claimed
and discussed above including the flow through the valve controlling the speed of the
handpiece (see abstract, pars. 10-11, 15, 27 regarding the variable speed being
controlled by the valve), however, does not specifically teach the sensor is configured to
cause the valve to move between one or more additional positions intermediate the first
position and the second position such that the fluid flows at different speeds thereby driving the handpiece at different speeds. However, the sensor of Krieger would obviously cause the valve to move to additional positions between the first and second position in order to control the speed of the instrument as taught. It is noted that the valve controls the flow of air to the drive means of the instrument which controls the speed of the instrument (i.e. the variable speed controller including the valve). Krieger teaches in paragraph 10 that by opening and closing the valve, the speed of the drive can be changed and in paragraph 11 setting an upper and lower speed limit so that the tool will stay within the desired range, therefore, Krieger obviously teaches operating the instrument at different speeds, which requires the valve to deliver different amounts of air to the drive means. Krieger further teaches in par. 23, that an electrically controlled valve controls the speed of the fluid driven turbine and in par. 27 that the valve controls the flow of fluid to the fluid driven turbine. Therefore, the first position is taught by Krieger as not delivering any fluid to the handpiece and therefore the handpiece being off and the second position which would be the set upper speed limit and the valve would obviously has different positions between the first and second positions in which different amounts of fluid are deliver to the fluid driven turbine to control the speed within the set working range, such as between the lower end of the set speed limit and the upper end of the set speed limit.
With respect to claim 15, Krieger further teaches wherein the sensor is a resistor and the wireless device is in electrical commination with a transmitter (see abstract, par. 15, 27, 30), however, does not specifically teaches the sensor comprises a pressure sensor.
Angerer teaches the sensor comprises a pressure sensitive resistor (par. 16). It would have been obvious to one having ordinary skill in the art to modify the sensor which is a resistor taught by Krieger/Leiberich with the specific resistor as taught by Angerer in order to allow the sensor to be placed in the cover for placement on a shoe which allows the user to freely move around and control the instrument, such as switch from side to side of the patient (see par. 3). It is further noted that the sensor, the rheostat taught by Krieger function similar to the resistor of Angerer and therefore, the modification for one type of resistor with another would have been an obvious matter of design choice.  
With respect to claim 17, Krieger teaches the invention as substantially claimed
and discussed above, however, does not specifically teach the valve is a metering valve
in fluid communication with the fluid driven handpiece, the sensor being configured to
cause the metering valve to move to the one or more additional positions. However, as discussed above in detail with respect to claim 14, the valve of Krieger is obviously a metering valve (see detailed discussion above regarding the valve having several positions)
With respect to claim 21, Krieger further teaches wherein the sensor is in wireless communication with the controller (see abstract, par. 15, 27, 30).
With respect to claims 22-24, Krieger teaches the invention as substantially claimed and discussed above including the sensor comprises a wireless device in electrical communication with a transmitter (par. 27), however, does not specifically teach the wireless communication is encrypted, the cover is dimensioned to be secured to a toe of a shoe, and the sensor comprises a wireless device that comprises a pressure sensor in electrical communication.
Angerer teaches with respect to claim 22, wherein the wireless communication is encrypted (par. 50) with respect to claim 23, wherein the cover is dimensioned to be secured to a toe of a shoe (see fig. 5), and with respect to claim 24, wherein the sensor 4 comprises a wireless device 10 that comprises a pressure sensor in electrical communication with a transmitter 12 (see abstract, pars. 16, 41-42, see 112 rejection regarding the pressure sensor being the same as that of the independent claim). It would have been obvious to one having ordinary skill in the art to modify the resistor and foot pedal and to provide the wireless communication to be encrypted as taught by Krieger with the specific resistor in a cover to slip over a shoe of the user to control the instrument in order to allow the user to freely move around and control the instrument, such as switch from side to side of the patient (see par. 3), in order to ensure that only assigned control parts and establish a communication with the control.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krieger (2008/0102418) in view of Angerer et al. (2013/0289760) as applied to claim 13 above, and further in view of Leiberich (4,373,699).
Krieger/Angerer teaches the invention as substantially claimed and discussed above, however, does not specifically teach a second sensor positioned on the handpiece, wherein the second sensor is configured to cause the valve to move between the first position in which fluid cannot flow form the source of fluid to the handpiece and the second position in which fluid flows form the source of fluid to the handpiece thereby driving the handpiece.
Leiberich teaches a dental instrument (col. 2, ll. 1-2) in fluid communication with a valve, a source of fluid 14 in fluid communication with the valve and a controller in electrical communication with the valve and a second sensor 18 positioned on the handpiece, wherein the second sensor is configured to cause the valve to move between a first position in which fluid cannot flow from the source of fluid to the handpiece and a second position in which fluid flows form the source of fluid to the handpiece and a sensor 20 in communication with the controller (col. 2, ll. 9-18, 55-68, col. 3, ll. 8-20, 49-63, col. 4, ll. 1-5, the controller being the voltage), the sensor being configured to cause the valve to move between the first position in which fluid cannot flow from the source of fluid to the handpiece and the second position in which fluid flows from the source of fluid to the handpiece (col. 2, ll. 9-18, 55-68, col. 3, ll. 8-20, 49-63, col. 4-, ll. 1-5) and wherein the sensor is configured to be operated by a shoe. It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the single sensor by Krieger/Angerer with the two sensors of Leiberich in order to provide the user with the options of controlling the dental instrument with both the foot and hand as desired.  

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krieger (2008/0102418) in view of Angerer et al. (2013/0289760) as applied to claim 13 above, and further in view of Mangelberger et al. (2017/0100015).
Krieger/Angerer teaches the invention as substantially claimed and discussed above including Krieger teaching a supply line 30 and an electrical line 34 positioned within the fluid driven handpiece and the lines being connected to external sources (see fig. 1A), however, does not specifically teach an umbilical configured to receive one or more supply lines and one or more electrical wires, the umbilical selectively attachable to a distal end of the fluid driven handpiece, wherein the one or more supply lines and one or more electrical wires of the fluid driven handpiece are selectively attachable to the one or more supply lines and one or more electrical wire of the umbilical, the one or more electrical wires of the fluid driven handpiece are selectively attachable to the one or more electrical wires of the umbilical via stationary contact pads on a distal face of the fluid driven handpiece and contact bumps on a proximal face of the umbilical, the one or more electrical wires of the fluid driven handpiece are selectively attachable to the one or more electrical wires of the umbilical via a transmitter coil of the fluid driven handpiece and a receiver coil of the umbilical.
Mangelberger teaches with respect to claim 5, a dental instrument comprising one or more supply lines (par. 40) and one or more electrical lines (par. 37) positioned within the handpiece, an umbilical 3 configured to receive  one or more supply lines and one or more electrical wires, the umbilical selectively attachable to a distal end of the handpiece (see fig. 1, pars. 36-37 regarding electrical contacts, which includes wires and attaching the umbilical to the handpiece, par. 40 regarding the connection of a fluid source). Mangelberger further teaches with respect to claim 6, the one or more electrical wires of the fluid driven handpiece are selectively attachable to the one or more electrical wires of the umbilical via stationary contact pads 14 on a distal face of the handpiece and contact bumps 15 on a proximal face of the umbilical (par. 37) and with respect to claim 7, wherein the one or more electrical wires of the handpiece are selectively attachable to the one or more electrical wires of the umbilical via a transmitter coil of the handpiece and a receiver coil of the umbilical (par. 7, 15, 23, 34, claim 3, such that the coils transmit and receive energy, one is a transmitter and one is a receiver). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Krieger/Angerer with the umbilical as discussed above in detail and taught by Mangelberger in order to quickly and easily attach power and fluid sources to the handpiece.  

Claim(s) 25-28 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krieger (2008/0102418) in view of Leiberich (4,373,699) in view of Angerer et al. (2013/0289760) in view of Mangelberger et al. (2017/0100015)  .
Krieger teaches a dental instrument comprising a fluid driven handpiece 10 in fluid communication with a valve 54 (see abstract regarding fluid driven), a source of fluid in fluid communication with the valve 54 (par. 23), a controller 59 in electrical communication with the valve 54, a second sensor 52 in communication with the controller (the sensor being the rheostat), the second sensor being configured to cause the valve to move between a first position in which fluid cannot flow from the source of fluid to the handpiece and a second position in which fluid flows from the source of fluid to the handpiece thereby driving the handpiece (pars. 15, 27, 30), wherein the second sensor is controlled by a shoe and the second sensor is a resistor (see fig. 2, par. 15, such that a rheostat is a resistor), a supply line 30 and an electrical line 34 positioned within the fluid driven handpiece and the lines being connected to external sources (see fig. 1A), wherein the controller electromechanically controls the actuator of the valve (par. 23, in which the valve is electrically controlled), the actuator is configured to cause the valve to move between the first position in which fluid cannot flow from the source of fluid to the handpiece and the second position in which fluid flows from the source of fluid to the handpiece thereby driving the handpiece (pars. 10, 23). Krieger teaches the invention as substantially claimed and discussed above, however, does not specifically teach a sensor positioned on the handpiece, wherein the second sensor is attached to a cover for slipping over a shoe, the second sensor comprises a pressure sensitive resistor, an umbilical configured to receive one or more supply lines and one or more electrical wires, the umbilical selectively attachable to a distal end of the fluid driven handpiece, wherein the one or more supply lines and the one or more electrical wires of the fluid driven handpiece are selectively attachable to the one or more supply lines and one or more electrical wires of the umbilical. 
Leiberich teaches a dental instrument (col. 2, ll. 1-2) in fluid communication with a valve, a source of fluid 14 in fluid communication with the valve and a controller in electrical communication with the valve and a sensor 18 positioned on the handpiece, wherein the sensor is configured to cause the valve to move between a first position in which fluid cannot flow from the source of fluid to the handpiece and a second position in which fluid flows form the source of fluid to the handpiece and a second sensor 20 in communication with the controller (col. 2, ll. 9-18, 55-68, col. 3, ll. 8-20, 49-63, col. 4, ll. 1-5, the controller being the voltage), the second sensor being configured to cause the valve to move between the first position in which fluid cannot flow from the source of fluid to the handpiece and the second position in which fluid flows from the source of fluid to the handpiece (col. 2, ll. 9-18, 55-68, col. 3, ll. 8-20, 49-63, col. 4-, ll. 1-5) and wherein the second sensor is configured to be operated by a shoe. It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the single sensor by Krieger with the two sensors of Leiberich in order to provide the user with the options of controlling the dental instrument with both the foot and hand as desired.  Krieger/Leiberich teaches the invention as substantially claimed and discussed above, however, does not specifically teach the second sensor is attached to a cover for slipping over a shoe and the second sensor comprises a pressure sensitive resistor, an umbilical configured to receive one or more supply lines and one or more electrical wires, the umbilical selectively attachable to a distal end of the fluid driven handpiece, wherein the one or more supply lines and the one or more electrical wires of the fluid driven handpiece are selectively attachable to the one or more supply lines and one or more electrical wires of the umbilical.
Angerer teaches an instrument comprising a second sensor 4 in communication with a controller 5, the second sensor configured to control the instrument (see abstract, pars. 7, 14) wherein the second sensor is attached to a cover for slipping over a shoe (par. 7, see fig. 5) and wherein the second sensor comprises a pressure sensitive resistor (par. 16). It would have been obvious to one having ordinary skill in the art to modify the resistor and foot pedal taught by Krieger/Leiberich with the specific resistor in a cover to slip over a shoe of the user to control the instrument in order to allow the user to freely move around and control the instrument, such as switch from side to side of the patient (see par. 3). Krieger/Leiberich/Angerer teaches the invention as substantially claimed and discussed above, however, does not specifically teach an umbilical configured to receive one or more supply lines and one or more electrical wires, the umbilical selectively attachable to a distal end of the fluid driven handpiece, wherein the one or more supply lines and the one or more electrical wires of the fluid driven handpiece are selectively attachable to the one or more supply lines and one or more electrical wires of the umbilical.
Mangelberger teaches dental instrument comprising one or more supply lines (par. 40) and one or more electrical lines (par. 37) positioned within the handpiece, an umbilical 3 configured to receive  one or more supply lines and one or more electrical wires, the umbilical selectively attachable to a distal end of the handpiece (see fig. 1, pars. 36-37 regarding electrical contacts, which includes wires and attaching the umbilical to the handpiece, par. 40 regarding the connection of a fluid source). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Krieger/Leiberich/Angerer with the umbilical as discussed above in detail and taught by Mangelberger in order to quickly and easily attach power and fluid sources to the handpiece.  
With respect to claim 26, Krieger teaches the invention as substantially claimed and discussed above, however, does not specifically teach the actuator of the valve is a solenoid could that actuate the valve.
Leiberich teaches the actuator of the valve is a solenoid coil that actuate the valve (see abstract, col. 1, ll. 6-10, ll. 36-61). It would have been obvious to one having ordinary skill in the art to modify the valve of Krieger with the solenoid valve of Leiberich in order to use a well-known valve that provides the desired proportional control of the valve.  
With respect to claim 27, Krieger teaches the invention as substantially claimed
and discussed above including the flow through the valve controlling the speed of the
handpiece (see abstract, pars. 10-11, 15, 27 regarding the variable speed being
controlled by the valve), however, does not specifically teach the sensor is configured to
cause the valve to move between one or more additional positions intermediate the first
position and the second position such that the fluid flows at different speeds thereby driving the handpiece at different speeds. However, the sensor of Krieger would obviously cause the valve to move to additional positions between the first and second position in order to control the speed of the instrument as taught. It is noted that the valve controls the flow of air to the drive means of the instrument which controls the speed of the instrument (i.e. the variable speed controller including the valve). Krieger teaches in paragraph 10 that by opening and closing the valve, the speed of the drive can be changed and in paragraph 11 setting an upper and lower speed limit so that the tool will stay within the desired range, therefore, Krieger obviously teaches operating the instrument at different speeds, which requires the valve to deliver different amounts of air to the drive means. Krieger further teaches in par. 23, that an electrically controlled valve controls the speed of the fluid driven turbine and in par. 27 that the valve controls the flow of fluid to the fluid driven turbine. Therefore, the first position is taught by Krieger as not delivering any fluid to the handpiece and therefore the handpiece being off and the second position which would be the set upper speed limit and the valve would obviously has different positions between the first and second positions in which different amounts of fluid are deliver to the fluid driven turbine to control the speed within the set working range, such as between the lower end of the set speed limit and the upper end of the set speed limit.
This is further evidence by Leiberich which teaches the sensor is configured to cause the valve to move between one or more additional positions intermediate the first position and the second position such that the fluid flows at different speeds (see abstract, “Flow is variable over the range of 0 to maximum flow and varies linearly with the voltage applied to the solenoid coil’, col. 3, Il. 8-57). It is noted that the valve of Krieger would function the same to allow a variable flow of fluid as discussed above in detail.  
With respect to claim 28, Krieger/Leiberich teaches the invention as substantially claimed and discussed above, however, does not specifically teach the cover is dimensioned to be secured to a toe of a shoe.
Angerer teaches with respect to claim 28, wherein the cover is dimensioned to be secured to a toe of a shoe (see fig. 5It would have been obvious to one having ordinary skill in the art to modify the resistor and foot pedal as taught by Krieger/Leiberich with the specific resistor in a cover to slip over a shoe of the user as taught by Angerer to control the instrument in order to allow the user to freely move around and control the instrument, such as switch from side to side of the patient (see par. 3).
With respect to claim 31, Krieger teaches the second sensor comprises logic to prevent actuation of the valve when the second sensor is turned off (see par. 29, such that when the sensor is turned off, i.e. no pressure is applied, the tool is turned off, therefore, the valve is not actuated since the actuation of the valve is what drive the instrument). 
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art from Britannica disclosing how a rheostat works is provided to show evidence for the modification of the rheostat sensor with a pressure sensitive resistor. As taught by Britannica, a rheostat is an adjustable resistor that uses an adjustment of current to controls for example the speed of motors. It is noted the sensors of the prior art of Angerer work in a similar manner, in that a change in an electrical characteristic is detected to control the instrument (see pars. 14-16, 25).
The prior art of Birchenough has also been cited to show how the valve controls the speed of the instrument by varying positions of the valve (pars. 18-19)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        7/21/2022